DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   THOMAS EARL HARRINGTON, III,
                            Appellant,

                                    v.

                    JEANETTE MARIE POSPISHIL,
                f/k/a JEANETTE MARIE HARRINGTON,
                             Appellee.

                              No. 4D20-891

                           [February 17, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Renatha S. Francis, Judge; L.T. Case No.
502018DR011205XXXXMB.

   Allen H. Libow of Allen Libow, P.A., Boca Raton, for appellant.

  Jonathan S. Root and Christopher A. Tiso of Jonathan S. Root, P.A.,
Boca Raton, for appellee.

PER CURIAM.

   Appellant, Former Husband, challenges an order holding him in
contempt for failing to deliver the subject child’s passport as required by
the parties’ mediated settlement agreement and parenting plan. The trial
court’s rulings and findings of fact were supported by competent,
substantial evidence that Former Husband willfully refused to give Former
Wife the passport she reasonably requested. Further, we find no error in
the trial court’s construction of the agreement and plan.

   Finally, we do not deem that the purge provision deviates and modifies
the agreement. The purge provision requires Former Husband “to comply
with Former Wife’s prospective written requests for the minor child’s
passport and produce same to the Former Wife within 48 hours of her
request,” or the court may consider it grounds to modify the agreement.
He contends that the court omitted and therefore modified the agreement’s
provision that the request be reasonable. We do not conclude that the
court was modifying the agreement and removing the requirement of
reasonableness of the request. It was merely requiring strict compliance
with the provision, as the trial court found that Former Husband had
unreasonably withheld the passport. 1

    Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                             *        *         *

    Not final until disposition of timely filed motion for rehearing.




1 We note that in his motion for rehearing of the order of contempt, Former
Husband never raised this issue even though he contested almost everything else
in the order.

                                      2